Exhibit 10.1


SEMPRA ENERGY
<YEAR> LONG TERM INCENTIVE PLAN
YEAR <YEAR> NONQUALIFIED STOCK OPTION AWARD
You have been granted a nonqualified option award representing the right to
purchase the number of shares of Sempra Energy Common Stock set forth below,
subject to the vesting conditions set forth below. The option may not be sold or
assigned. The option will be subject to forfeiture unless and until it is vested
in accordance with the attached Year <YEAR> Nonqualified Stock Option Award
Agreement (the “Award Agreement”).
The terms and conditions of your award are set forth in the attached Award
Agreement and in the Sempra Energy <YEAR> Long Term Incentive Plan (the “Plan”),
which has been provided to you. The summary below highlights selected terms and
conditions but it is not complete and you should carefully read the attachments
to fully understand the terms and conditions of your award.
 
SUMMARY
 
 
 
Grant Date:
<DATE>, <YEAR>
Name of Optionee:
NAME
Optionee’s Employee Number:
EE ID
Number of Shares of Sempra Energy Common Stock Covered by Option:
# SHARES
Exercise Price per Share:
$TBD
Vesting/Forfeiture of Option:
Subject to certain exceptions set forth in the Award Agreement, your option will
vest (become exercisable) in three equal annual cumulative installments of
one-third each over a three-year period. Once an installment becomes
exercisable, it will remain exercisable until it is exercised or your option
expires or terminates. Any portion of the option that does not vest will be
forfeited.
Option Term: 
Ten years subject to earlier expiration if your employment terminates.
Transfer Restrictions:
Your option may not be sold or otherwise transferred and will remain subject to
forfeiture conditions until it vests, except as set forth herein.
Termination of Employment:
Subject to certain exceptions set forth in the Award Agreement, your option will
expire and will cease to vest upon your termination of employment.
No Dividend Equivalents:
No dividend equivalents will be paid with respect to your option or the shares
covered by your option.
Exercise of Option/Taxes: 
You may exercise vested portions of the option in accordance with the Award
Agreement. Upon exercise of your option you must pay (or make acceptable
arrangements to pay) the exercise price for each share for which you exercise
your option and any withholding taxes that may be due as a result of exercise.





--------------------------------------------------------------------------------








By your acceptance of this award, you agree to all of the terms and conditions
set forth in this Cover Page/Summary, the Award Agreement and the Plan. You will
be deemed to have accepted this award unless you affirmatively reject the award
in accordance with the procedures described herein or unless you fail to execute
the Arbitration Agreement, if any, provided to you in connection with this
award.
Sempra Energy:
 
 




Title:
 
 









2

--------------------------------------------------------------------------------





SEMPRA ENERGY
<YEAR> LONG TERM INCENTIVE PLAN
YEAR <YEAR> NONQUALIFIED STOCK OPTION AWARD
Award:
You have been granted a nonqualified stock option award under Sempra Energy’s
<YEAR> Long Term Incentive Plan (the “Plan”). The award consists of an option to
purchase the number of shares of Sempra Energy Common Stock (“Common Stock”) set
forth on the Cover Page/Summary to this Award Agreement. ˙Capitalized terms used
in this Award Agreement and not defined shall have the meaning set forth in the
Plan.
Unless and until it is vested, your option will be subject to forfeiture and
vesting conditions.
Subject to the provisions below relating to the treatment of your option in
connection with a Change in Control (as defined in the Plan), your option will
vest as described herein.
Subject to certain exceptions set forth herein, your option will also be
forfeited if your employment terminates before it vests.
See “Vesting/Forfeiture,” ”Termination of Employment” and “Transfer
Restrictions” below.
Vesting/Forfeiture:
Your option vests (becomes exercisable) in equal annual cumulative installments
over a three-year period. Each installment is one-third of the original number
of shares covered by your option and an installment vests on each of the first
three anniversaries of the Grant Date shown on the Cover Page/Summary to this
Award Agreement. Once an installment of your option becomes exercisable, it will
remain exercisable until it is exercised or your option expires. Any unvested
portion of the option will be forfeited in accordance with this Award Agreement.
Term:
Your option will expire at the close of business at Sempra Energy headquarters
on the day before the 10th anniversary of the Grant Date shown on the cover
sheet and, except as otherwise provided, is subject to earlier expiration or
termination (as described below) if your employment terminates.
Termination of Employment:
Termination:
If your employment with Sempra Energy and its Subsidiaries terminates for any
reason prior to the vesting of your option (other than under the circumstances
set forth below), any unvested portion of your option will be forfeited
effective immediately after your termination; provided, however, that the
Compensation Committee in its sole discretion may determine that all or a
portion of your option will not be forfeited but will be vested as of your
termination of employment (subject to Code Section 409A requirements and the
terms of the Plan). Except as provided below, the vested portion of your option
will expire at the close of business at Sempra Energy’s headquarters on the
90th day after your employment terminates or, if earlier, on the ten-year
expiration date of the option. The option will not continue to vest after your
termination of employment except as provided below or as provided by the
Compensation Committee and will be exercisable only as to the number of shares
for which it was exercisable on the date of your termination.





--------------------------------------------------------------------------------




 
If your employment with Sempra Energy and its Subsidiaries terminates prior to a
Change in Control, other than by termination for cause, and you had both
completed at least five years of continuous service with Sempra Energy AND met
any of the following conditions:
1.)    your employment terminates on or after December 31, <YEAR> and at the
date of termination you had attained age 55; or
2.)    your employment terminates on or after November 30, <YEAR> and at the
date of termination you had attained age 62; or
3.)    at the date of termination you had attained age 65 and you were an
officer subject to the company’s mandatory retirement policy;
your option will not be forfeited but will continue to be subject to the
transfer restrictions and vesting conditions and other terms and conditions of
this Award Agreement until the earlier of the ten-year expiration date of the
option or the third anniversary of your termination date (fifth anniversary of
your termination date if you were at least age 62 at the time of your
termination).
If your employment with Sempra Energy and its Subsidiaries terminates by reason
of your death prior to the vesting of your option and your option would
otherwise be forfeited (you do not meet the age and service conditions described
above), the unvested portion of your option will not expire but will continue to
be subject to the transfer restrictions and vesting conditions and other terms
and conditions of this Award Agreement until the earlier of the ten-year
expiration date of the option or the third anniversary of your death.
Termination for Cause:
If your employment with Sempra Energy and its Subsidiaries terminates for cause,
or your employment would have been subject to termination for cause, prior to
the vesting of your option, the unvested portion of your option will be
forfeited and cancelled.
Prior to the consummation of a Change in Control, a termination for cause is (i)
the willful failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness), (ii) the grossly negligent performance of such obligations
referenced in clause (i) of this definition, (iii) your gross insubordination;
and/or (iv) your commission of one or more acts of moral turpitude that
constitute a violation of applicable law (including but not limited to a felony)
which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty. For purposes of clause
(i), no act, or failure to act, on your part shall be deemed “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your act, or failure to act, was in the best interests of the
Company. If your option remains outstanding following a Change in Control
pursuant to a Replacement Award, a termination for cause following such Change
in Control shall be determined in accordance with the provisions of the Plan
that define “Cause”, including reasonable notice and, if possible, a reasonable
opportunity to cure as provided therein.
Change in Control:
The terms of the Plan relating to treatment of awards in the event of a Change
in Control shall apply to your option in the event of a Change in Control.
Restrictions on Exercise:
You will not be permitted to exercise your option at any time at which Sempra
Energy determines that the issuance of shares may violate any law, regulation or
Sempra Energy policy.



2

--------------------------------------------------------------------------------




Exercise of Option/Tax Withholding:
You may exercise your option, to the extent vested, prior to the date on which
the option expires. Exercise shall be done in accordance with policies and
procedures established by Sempra Energy. Upon exercise, Sempra Energy or its
Subsidiary is required to withhold taxes. Unless you instruct otherwise and pay
or make arrangements satisfactory to Sempra Energy to pay the exercise price and
the taxes (which can be accomplished through a broker assisted cashless
exercise), upon exercise, Sempra Energy will withhold a sufficient number of
shares of common stock that you otherwise would be entitled to receive upon
exercise to pay the exercise price for the shares with respect to which the
option is exercised and to cover the minimum required withholding taxes and will
transfer to you only the remaining balance of the shares with respect to which
the option is exercised.
Transfer Restrictions:
Prior to your death, your option may only be exercised by you. You may not sell
or otherwise transfer or assign your option. You may, however, dispose of your
option in your will. If someone wants to exercise your option after your death,
that person must prove to Sempra Energy’s satisfaction that he or she is
entitled to do so.
Restrictions on Resale:
You agree not to sell any option shares at a time when applicable laws,
regulations or Sempra Energy policies prohibit a sale.
Recoupment (“Clawback”) Policy:
The Company shall require the forfeiture, recovery or reimbursement of awards or
compensation under the Plan and this award as (i) required by applicable law, or
(ii) required under any policy implemented or maintained by the Company pursuant
to any applicable rules or requirements of a national securities exchange or
national securities association on which any securities of the Company are
listed. The Company reserves the right to recoup compensation paid if it
determines that the results on which the compensation was paid were not actually
achieved.
The Compensation Committee may, in its sole discretion, require the recovery or
reimbursement of long-term incentive compensation awards from any employee whose
fraudulent or intentional misconduct materially affects the operations or
financial results of the Company or any of its Subsidiaries.
Retention Rights:
Neither your option nor this Award Agreement gives you the right to be retained
by Sempra Energy or any of its Subsidiaries in any capacity and your employer
reserves the right to terminate your employment at any time, with or without
cause. The value of the shares subject to your option will not be included as
compensation or earnings for purposes of any other benefit plan offered by
Sempra Energy or any of its Subsidiaries.
No Shareholder Rights:
You have no rights as a shareholder of Sempra Energy until your option shares
have been issued. No adjustments are made for dividends or other rights if the
applicable record date occurs before your option shares are issued.
Nonqualified Stock Option:
This option is not intended to be an incentive stock option under section 422 of
the Code.
Applicable Law:
This Award Agreement will be interpreted and enforced under the laws of the
State of California.
Further Actions:
You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Award Agreement.
You shall be deemed to have accepted this award unless you affirmatively reject
it in writing addressed to the Corporate Secretary of the Company no later than
March 31, <YEAR>; provided, however, that you shall not be deemed to have
accepted this award if you fail to execute the Arbitration Agreement, if any,
provided to you in connection with this award.
You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you pursuant to the option, including any transfer to pay withholding taxes,
that is authorized by this Award Agreement.
Disputes:
Any and all disputes between you and the Company relating to or arising out of
the Plan or your restricted stock unit award shall be subject to the Arbitration
Agreement, if any, provided with this Award Agreement, including, but not
limited to, any disputes referenced in the applicable provisions of the Plan.



3

--------------------------------------------------------------------------------




Other Agreements:
In the event of any conflict between the terms of this Award Agreement and any
written employment, severance or other employment-related agreement between you
and Sempra Energy, the terms of this Award Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail. In the event of a
conflict between the terms of this Award Agreement and the Plan, the Plan
document shall prevail.



By your acceptance of this award, you agree to all of the terms and conditions
set forth in the Cover Page/Summary, this Award Agreement and the Plan. You will
be deemed to have accepted this award unless you affirmatively reject the award
in accordance with the procedures described herein or unless you fail to execute
the Arbitration Agreement, if any, provided to you in connection with this
award.




4